Citation Nr: 1410836	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-49 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In December 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for type 2 diabetes mellitus on the presumptive basis of being exposed to herbicides (Agent Orange) during service in Vietnam.  The evidence establishes that the Veteran served in Vietnam during the requisite period of time.  38 U.S.C.A. § 1116(f) (West 2002).  Service connection for type 2 diabetes mellitus would be warranted on a presumptive basis under 38 C.F.R. § 3.309(e), if the Veteran has a current disability.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.")

The problem with the Veteran's claim is whether he actually has current diagnosis of type 2 diabetes mellitus to warrant service connection.  A November 2009 VA letter to the Veteran indicates he was "diabetic" based on laboratory testing.  However, the February 2010 VA Compensation and Pension examination report indicates that the Veteran was misdiagnosed based on faulty laboratory testing and did not meet the criteria for a diagnosis of type 2 diabetes mellitus. The examination report also indicated that the examiner did not review the claims file.   

A July 2010 letter from the Veteran's private physician indicates that the Veteran is under medical supervision for "Diabetes Mellitus."  However, treatment records from the same physician dated December 2010 indicate a diagnosis of "pre diabetes," not diabetes mellitus.  

There remains question as to whether, or not, the Veteran actually has a current diagnosis of type 2 diabetes mellitus which would warrant service connection based on his established service.   

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed diabetes mellitus.  Specifically request that the Veteran execute the proper authorizations to obtain all treatment records from Dr. Massey, his private physician.  Subsequently, and after securing the proper authorizations where necessary, the RO should make arrangements in order to obtain all the records of treatment from all the sources listed by the veteran which are not already on file. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  Also, obtain all the records of any treatment at VA facilities which are not already on file.  

2.  Following the above, the Veteran should be accorded the appropriate examination for diabetes mellitus.  The report of examination should include a detailed account of all manifestations of the disorder found to be present.  The claims files and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  After examination and review of the evidence of record, including the private medical records from Dr. Massey, the examiner should state whether the Veteran meets the criteria for a current diagnosis of type 2 diabetes mellitus.  The examiner should provide complete rationale for all conclusions reached.

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

